SDETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks, and Amendments received 11/3/2020.
Claims 1-5, 8-13, 16-20 are amended.
Claims 6-7 and 14-15 remain canceled.
Claim 21 is newly added.
Claims 1-5, 8-13, 16-21 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 1/8/2021. 
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 

Claims 1-5, 8-13, 16-21 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Independent claims 1, 8, and 16 each have been amended to recite, in part, limitations directed towards the following: 

    PNG
    media_image1.png
    368
    801
    media_image1.png
    Greyscale

Respectfully, there is confusion when trying to interpret these claimed features regarding who is intended to be qualified, and confusion regarding the circumstances for qualification leading to a finding of indefiniteness. For the purpose of compact prosecution, the features in question are interpreted as follows:
“For each user of the each of the users, qualifying a user as one of a plurality of pushing targets for second promotion material upon determining the pushing score of the user is greater than a preset threshold, wherein the pushing targets include a first pushing target and a second pushing target;” .
Dependent claims 2-5, 9-13, 17-21  inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Furthermore claim 21 is additionally rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, “The method according to claim 1, further comprising: assigning a relatively large alpha at the first time point than at the second time point; and assigning a relatively large beta at the second time point than at the first time point.” Respectfully, “relatively” is a relative term the metes and bounds of which are not clear rendering the claim indefinite. Furthermore, as there is no plausible interpretation found by the examiner, no prior art rejection is possible. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 16: 
Determining a pushing target score of the each of the users according to a formula…
For each user of the each of the users, qualifying a user as one of a plurality of pushing targets for second promotion material upon determining the pushing score of the user is greater than a preset threshold, wherein the pushing targets include a first pushing target and a second pushing target;
at a first pushing stage of a first timepoint, pushing the second promotion information to the first pushing target but not to the second pushing target, the first pushing target being of a higher personal impact degree relative to the second pushing target; and
at a second pushing state of a second timepoint later in time than the first timepoint, pushing the second promotion information to the second pushing target, the second pushing target being of a higher social impact degree than the first pushing target.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the determining a pushing score and pushing steps, as drafted, are simply steps of directing targeted advertising – i.e. the user is targeted to received pushed content (e.g. a promotion) based on a score which relates to subsets of the user’s behavior/characteristics obtained from “user behavior data from a user server” and the pushing is a business decision which apparently is arbitrary depending on time – i.e. duration between first and second time points appear to be arbitrary and could extend to infinity covering all time points. Furthermore, no technical problem is being solved and no technical solution is presented to solve a technical problem. Additionally, the aforementioned steps themselves are not claimed to be implemented by any particular technology or particular machine nor would mere nominal recitation of implementation of these steps by a generic computer component take the claim limitations out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts directed towards targeting advertising based on a score derived from user behavior data, etc…. The claimed “user server” is generic and is not actually even relied upon to perform any of the steps integral to the abstract idea – i.e. data is merely retrieved from this server and therefore the server performs its known function. Simply implementing the abstract idea with a generic computer is not a practical application of the abstract idea. 
The claims do recite additional limitations, as follows: “obtaining promotion information that needs to be pushed from a promotion information server; obtaining user behavior data of users from a user server;” and also a description of the intended meaning of the recited “PI” and the “SI” and “Relevance” which, although recited as being “calculated”, in view of no particular method of calculation being recited, this appears to be nothing more than data collection and as such extra-solution activity as pertains to the already identified abstract idea.
Furthermore, these steps do not present a technical solution to a technical problem. Instead, as alluded to supra these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “obtaining” data nor a new or novel “calculation”. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claim 2 further recites: “…determining user interest according to the user behavior data; and calculating the degree of relevance between the each of the users and the promotion information according to the user interest.” However, this is merely part of the abstract idea with no particular method recited for how to perform the calculation and no specific relationship between user interest and degree of relevance. At this level of generality, this is nothing more than the idea of a marketer making a guess about a consumer’s interest based on observed behavior and matching the consumer with a promotion which the marketer believes is relevant to the user’s interests which falls 1. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims amount to no more than mere instructions to apply the exception using generic computer components (i.e. via use of a server) and gather data (i.e. obtaining user behavior data, etc…) which do not integrate the method of organizing human activity into a practical application.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized 
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 14-18 are rejected under 35 U.S.C. 103 as obvious over Priebatsch et al. (U.S. 2015/0278870 A1; hereinafter, "Priebatsch") in view of Kosta (U.S. 2013/0006709 A1; hereinafter, "Kosta") and Christianson (U.S. 2008/0140506 A1; hereinafter, "Christianson").

Claims 1, 8, 16: (Currently amended)
Pertaining to claim 1, Priebatsch teaches the following:
A promotion information pushing method, comprising: 
obtaining promotion information that needs to be pushed from a promotion information server (Priebatsch, see at least Figs. 3-4, and [0035], teaching: “…The promotion server 110 also includes or has access to a promotions database 422 and an applications database 425. The promotions database 422 includes promotions that may be delivered to users (typically via their mobile devices 102 and/or directly to the appliance 106)…”); 
obtaining user behavior data of users from a user server (Priebatsch, see at least Figs. 3-4, and [0033]-[0035], teaching: “…As illustrated in FIG. 3, a representative application server 108 [user server] also includes …service application 315 that manages user data [user behavior data] and communications with various appliances 106… a user database 320, which maintains data for each registered user of an appliance 106. For example, at the conclusion of an exercise session, a stationary bicycle 106 may transmit data gathered during the session to the application server 108... promotions application 325 causes all or some incoming user data to be transmitted to the promotion server 110, which is illustrated in greater detail in FIG. 4…”); 
determining a degree of relevance between each of the users and the promotion information according to the user behavior data (Priebatsch, see at least [0004] and [0036], teaching: e.g. “A trigger specifies whether state information from an appliance, e.g., an event [user behavior data] such as attainment of a performance objective or deviation from habit or a ; 
Although Priebatsch teaches the above limitations, including determining triggers regarding relevance of promotions to user actions and, e.g. per [0035], teaches promotions may “be pushed directly to the user device 102 for viewing”, he may not explicitly teach the nuance of the below limitation regarding a “pushing score” being above a threshold as such triggering event. However, regarding these nuances, Priebatsch in view of Kosta teaches the following: 
calculating a personal impact degree of the each of the usees and a social impact degree of each of the users according to the user behavior data, the personal impact degree being calculated further according to a number of friends connected to the user (Kosta, see at least [0068]-[0082] teaching: e.g. calculating “information relating to the number of online users [friends] who follow [are connected to the user] posts by the user/player, etc…”), the social impact degree being calculated further according to a portion of [a] number of the friends who act upon the promotion information after the each of the users has forwarded the promotion information to the number of friends, actions of the portion of the number of friends including at least one of clicking on, browsing, downloading, commenting, replying, liking, or forwarding of the promotion information (Kosta, see at least [0068]-[0082] teaching: e.g. calculating “information relating to the number of online users who repost [act upon] or share posts [e.g. promotion information] by the user/player;…”); determining a pushing score of the each of the users according to [the following] formula[:] score = relevance + α x PI + β x SI, where relevance represents the degree of relevance between the each of the users and the promotion information, α represents personal impact degree coefficient, β represents social impact degree coefficient, PI represents the personal impact degree, and SI represents the social impact degree (Kosta, see pgs. 4-5, e.g. [0028]-[0086], teaching “PSMP Score [pushing score] may be used to characterize the relative "value add" which that player may contribute towards desired marketing and/or promotional objectives…”; the PSMP Score [pushing score] may be “dynamically assigned depending upon various different factors α, β which are weightings for making combinations]:… [0073] relevancy [relevance] of user/player's demographic profile to specific marketing, advertising, sales, and/or promotional objectives…” as well as Kosta’s teachings shown supra at [0068]-[0072], e.g. Applicant’s PI and SI as shown supra. Examiner notes that although Kosta may not explicitly teach weights/coefficients [Applicant’s α and β], such methods are within the level of one of ordinary skill in the art and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to try using a weight or coefficient [Applicant’s α and β], to implement Kosta’s “combination” of “other types of factors and/or criteria which may be desired to be taken into account” and use these in combination with his already disclosed PMP Score [pushing score] which is calculated based upon, as shown supra per [0068]-[0082],“information relating to the number of online users who repost or share posts by the user/player” [applicant’s “SI” and “PI”], because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);  -7-Attorney Docket No. 00144.0525.00US Application No. 15/809,178 
qualifying the each of the users as one of pushing targets for second promotion material upon determining the pushing score is greater than a preset threshold (See 112 rejection guiding claim interpretation. Kosta, see at least [0107], teaching: e.g. “…minimum threshold criteria for triggering initiation of at least one instance of the Player Social Influence Procedure…”; conditions may include player's PSMP Score [pushing score]; per at least [0014]-[0015] and [0041]-[0057] outcome of Procedure includes awarding user/player [qualifying the user] with, e.g. see [0052], “…goods and/or services outside of the game or service” [promotional material], etc…);wherein the pushing targets include a first pushing target and a second pushing target, and wherein the users include a first user as the first pushing target and a second user as the second pushing target; and pushing the second promotion information to the first and the second pushing targets, (Examiner notes the 35 USC 112 rejection guiding claim interpretation. Kosta, see at least [0013]-[0014] teaching: the Player Social Influence Procedure includes: “…dynamically influencing, using the first PSMP score and second PSMP score, the outcome [awarding the promotion] of the detected first game-related event to favor the player with a relatively higher PSMP score…” and see also at least [0041]-[0057] and at least [0108], teaching: “Player Social Influence Procedure may be initiated at one or more different time intervals (e.g., during a specific time interval, at regular periodic intervals, at irregular periodic intervals, upon demand, etc.).”; Examiner notes that as shown supra, Priebatsch has already been shown to teach pushing promotions ).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kosta (directed towards stipulating triggering events used to award promotions to users with relatively higher PSMP Scores [pushing score] during various time periods, which include the steps of determining “a player's PSMP Score” [pushing score] which may be any combination of any factors and criteria (e.g. weights and coefficients of other criteria) [Applicant’s α and β] desired to be taken into account including criteria such as “relevancy [relevance] of user/player's demographic profile to specific marketing, advertising, sales, and/or promotional objectives” [degree of relevance between the user and the promotion information], “the number of online users who follow posts by the user/player” [PI], and “number of online users who repost or share posts such as of promotional material by the user/player” [SI], and setting minimum threshold criteria regarding such PSMP Score for initiating the Player Social Influence Procedure which includes awarding user/player with “goods and/or services outside of the game or service” [promotions], etc…) which are applicable to a known base device/method of Priebatsch (who is already directed towards pushing promotions to user based on triggering events) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kosta to the device/method of Priebatsch to push Priebatsch’s promotions based upon the triggering event techniques of Kosta because Priebatsch and Kosta are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

including: at a first pushing stage of a first time point, pushing the second promotion information to the first pushing target but not to the second pushing target, the first pushing target being of a higher personal impact degree relative to the second pushing target; and at a second pushing state of a second time point later in time than the first time point, pushing the second promotion information to the second pushing target, the second pushing target being of a higher social impact degree relative to the first pushing target thereby improving pushing flexibility and enhancing pushing effect by considering the personal impact and social impact of the users (Christianson, see at least [0004] teaching e.g.: “Because of their ability to influence the purchasing decisions of other social group members, the identification and recruitment of influencers [relatively higher SI] is highly desirable to marketing professionals for use in marketing campaigns. Influencers are also particularly valuable to marketers because they may rapidly accelerate the adoption of new products or ideas, either prior to [at a first time point] or after entry [a second time point] into the market place.  Marketing campaigns that utilize influencers are often called WOM marketing campaigns, social marketing campaigns, peer to peer marketing campaigns, or viral marketing campaigns.  As described in more detail in commonly-assigned U.S. patent application Ser. No. 11/508,031, filed Aug.  21, 2006, which is hereby incorporated by reference herein in its entirety, influencers may be used to predict the efficacy of a marketing message to generate positive WOM.  Influencers may also be used to refine marketing messages to maximize its WOM potential.  …[a] viral marketing campaign is in large part attributed to the number and quality of influencers utilized within the campaign.  Thus, all else being equal, a WOM, social, or viral marketing campaign that 
In view of this disclosure, the Examiner finds that Christianson’s “highly-capable influencer” [second pushing target with a higher social impact degree relative to the first pushing target] is more valuable in viral marketing than an “influencer with less potential”. And in view of this disclosure Examiner finds that the “highly-capable Influencers [second pushing target] are also particularly valuable to marketers because they may rapidly accelerate the adoption of new products or ideas, …after entry [a second time point] into the market place.” Furthermore, the Examiner finds that it is within the level of ordinary skill in the art before the effective filing date of the claimed invention to recognize that recruitment of Christianson’s “highly-capable influencers” [second pushing target] is likely to be more costly than less-capable influencers. 
Therefore, with motivation of maximizing ROI, a person of ordinary skill in the art would have motivation to try to first, at entry into market [at a first period of time], push promotional material to highly-connected people [first pushing target] albeit those who are less-capable influencers with intent of refining a promotional message before pushing such refined promotional message to “highly-capable influencers” [second pushing target] who, are likely to be more costly to recruit but, as noted by Christianson: “are also particularly valuable to marketers because they may rapidly accelerate the adoption of new products or ideas, …after entry [a second time point] into the market place.” Because "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." See In re Keller, 642 F.2d 413,425 (CCPA 1981) and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.


Claims 2, 9, 17: (currently amended)
Priebatsch/Kosta/Christianson teach the limitations upon which these claims depend. Furthermore, Priebatsch teaches the following:
…determining user interest according to the user behavior data (Priebatsch, see at least [0004], teaching: e.g. “For many promotions, an important indicator of consumer interest is participation in activities [user behavior] that naturally relate to the target product...”); and calculating the degree of relevance between the each of the users and the promotion information according to the user interest (Priebatsch, see at least [0004] and [0036]-[0038]. The Examiner understands from Priebatsch’s teachings that interest is indicated by user behavior/state information which in turn is compared against trigger criteria to determine if user behavior/state information, which indicates interest, is sufficiently relevant [degree of relevance] to a stipulated promotion).

Claims 3, 10, 18: (currently amended)
Priebatsch/Kosta/Christianson teach the limitations upon which these claims depend. Furthermore, Priebatsch in view of Kosta teaches the following:
…determining impact of the each of the users on one or more of the number of friends according to the user behavior data to obtain the personal impact degree; and determining impact of the one or more of the number of friends of [each user] of the each of the users on the each of the users according to the user behavior data to obtain the social impact degree. (Kosta, see at least [0059]-[0082] teaching: e.g. calculating “information relating to other game members or players who have been identified as being friends of the user/player… information relating to the impact of the user/player's online activities… and information relating to the number of online users who follow posts by the user/player, etc…”; user’s impact may be characterized by number of other users who follow the user’s post; i.e. an impact of the user on the one or more followers [number of friends]; and Kosta per [0068]-[0082], teaches: calculating “information relating to the measure or degree of the user/player's online authority… information 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Kosta (directed towards determining “a player's PSMP Score” [pushing score] which may be any combination of any factors and criteria desired to be taken into account including the number of online users/friends who are impacted/follow posts by the user/player [PI], and relative authority of user on friends which implies opposite authority of friends on user as well as reputation of user which implies impact of belief of others on the user [SI], etc…where PSMP Score” [pushing score] may be a trigger to award the user with goods/services [promotions]) which are applicable to a known base device/method of Priebatsch (who is already directed towards pushing promotions to user based on triggering events) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kosta to the device/method of Priebatsch in order to realize Priebatsch’s promotions may be pushed based upon the triggering event techniques of Kosta because Priebatsch and Kosta are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4-5, 11, 13, 19-20 are rejected under 35 U.S.C. 103 as obvious over Priebatsch in view of Kosta in view of Christianson further in view of Niyogi (U.S. 2009/0217178 A1; hereinafter, "Niyogi").

Claims 4, 11, 19: (currently amended)
Although Priebatsch/Kosta/Christianson teach the limitations upon which these claims depend, Pribatsch may not teach the nuances as recited below. However, regarding these features, Priebatsch in view of Niyogi teaches the following:
… collecting statistics on a first interaction ratio and a second interaction ratio according to the user behavior data, the first interaction ratio being a ratio of interaction between the each of the users and the promotion information within a preset time period (Niyogi, see at least [0031], [0036], and [0038], teaching e.g.: “The first group includes summary statistics of how  (i) # of impressions of social ads [e.g. promotions] shown to a user, across all friends, over a pre-determined time period of N days;… (iii) # of clicks [interaction] to an advertiser landing page for impressions of (i);… (vi) click-through rate [ratio of interaction between the user and the promotion information within a preset time period] computed from (i) and (iii)…”), and the second interaction ratio being a ratio of interaction between the each of the users and the one or more of the number of friends of the each of the users within the preset time period after the each of the users interacts with the promotion information (Niyogi, see at least Figs. 3 and 5 and [0057], [0069], and [0078]-[0080], teaching e.g. “interaction score… interaction scores for each individual interaction between the user and a given other user… the user of Example 3 had four other interactions with the friend to whom the user had sent the invite and those individual interactions had interaction scores of 2.62, 3.2, 2.5 and 3.3, the friend score would be 2.38+2.62+3.2+2.5+3.3=14…”; Examiner understands these passages teach that Niyogi collects statistics regarding 4x interactions with friend / time-period after user sent [an interaction] friend the invite [promotion]); and calculating the personal impact degree according to the first interaction ratio and the second interaction ratio (Niyogi, see at least [0030] The log analysis engine 120 determines a score for each user, s(U) [personal impact degree]. This score comprises an aggregate of the user's behavior in response to events that have been logged in the log database 115.).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Niyogi (calculating a user score [personal impact degree] based on aggregate of ratios of user interaction data) which are applicable to a known base device/method of Priebatsch (who is already directed towards collecting and analyzing user behavior data with the purpose of targeting promotions to users based on such scores which may be combined/weighted based on any number of factors) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Niyogi to the device/method of Priebatsch in order to arrive at applicant’s claimed limitations because Priebatsch and Niyogi are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 


Claims 5, 13, 20: (Currently amended)
Although Priebatsch/Kosta teach the limitations upon which these claims depend, Pribatsch may not teach the nuances as recited below. However, regarding these features, Priebatsch in view of Niyogi teaches the following:
… determining, according to the user behavior data, interaction information of an interaction between the one or more of the number of friends of the each of the users and the promotion information at a preset pushing phase, and interaction information of an interaction between the one or more of the number of friends of the each of the users who interacts with the promotion information and another friend user of the one or more of the number of friends at the preset pushing phase; and calculating the social impact degree of the each of the users at the preset pushing phase according to the interaction information of the interaction between the one or more of the number of friends of the each of the users and the promotion information, and the interaction information of the interaction between the one or more of the number of friends of the each of the users who interacts with the promotion information and the another friend user of the one or more of the number of friends (Niyogi, see at least [0067]- [0087] and Examples 1-3: e.g. “…the friend rank for the user's friends is determined using weighted sums of counts of interaction data for each one-to-one interaction the user has using Formula (I)… an interaction score is determined 310 for each one-to-one interaction for the user and the friend and takes into account additional factors such as the age of the interactions. The longer ago the interaction took place, the less weight it is given in ranking the friend with which the user had the interaction. The steps for determining the interaction score are described further in reference to FIG. 5…”).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Niyogi (directed towards specific methods of quantifying value of providing a promotion to a 

Response to Arguments
Applicant amended claims 1-5, 8-13, 16-20 and added new claim 21 on 11/03/2020. Applicant's arguments (hereinafter “Remarks”) also filed 11/3/2020, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112, 101, and 103 rejections with Priebatsch in view of Kosta and Christianson

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')